694 S.E.2d 392 (2010)
STATE of North Carolina
v.
Kyle O'Brian BERRY.
No. 389A01-3.
Supreme Court of North Carolina.
March 11, 2010.
Marilyn G. Ozer, Chapel Hill, for Kyle Berry
Joan Cunningham, Daniel P. O'Brien, Assistant Attorneys General, for State of NC.

ORDER
Upon consideration of the petition filed by State of NC on the 16th of February 2010 for Writ of Supersedeas, the following order was entered and is hereby certified to the Superior Court of New Hanover County:
"Denied by order of the Court in conference, this the 11th of March 2010."
Upon consideration of the petition filed by State of NC on the 16th of February 2010 in this matter for a writ of certiorari to review the order of the Superior Court, New Hanover County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 11th of March 2010."